Exhibit 10.2 

 

EXECUTION VERSION

 



AMENDMENT NO. 1 TO 364-DAY BRIDGE CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO 364-DAY BRIDGE CREDIT AGREEMENT dated as of August 22,
2018 (this “Amendment”) is entered into among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the Lenders party hereto, and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Sky Bridge Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, Borrower, the Lenders, the Administrative Agent, and the other persons
party thereto entered into that certain 364-Day Bridge Credit Agreement dated as
of April 25, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Amendment No. 1 Effective
Date, the “Existing Sky Bridge Credit Agreement”; the Existing Sky Bridge Credit
Agreement, as amended pursuant to this Amendment, the “Sky Bridge Credit
Agreement”); and

 

WHEREAS, Borrower has requested that the Lenders and Administrative Agent amend
the Existing Sky Bridge Credit Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Amendment. Each of the parties hereto agrees that, effective on the
Amendment No. 1 Effective Date (as defined below), the Existing Sky Bridge
Credit Agreement (including the exhibits and schedules thereto) shall be amended
as follows:

 

(a)       In Section 1.01 thereof by inserting the following new defined term in
appropriate alphabetical order:

 

“August 2018 Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement dated as of August 22, 2018, by and among Comcast Corporation, the
lenders party thereto, Bank of America, as administrative agent, and Wells
Fargo, as syndication agent.

 

(b)       In Section 1.01 thereof, by amending the definition of “Commitment” to
add the following sentence at the end thereof: “As of August 22, 2018, the
aggregate amount of the Commitments of all Lenders is £12,900,000,000.”

 

(c)       In Section 1.01 thereof, by amending the definition of “Debt Issuance”
as follows: (i) replacing the “and” immediately prior to clause (k) thereof with
a “,” and (ii) inserting new clauses (l) and (m) immediately prior to the “.” at
the end thereof that provide “(l) borrowings under the August 2018 Term Loan
Credit Agreement in an aggregate principal amount not to exceed $6,000,000,000
and (m) any additional Indebtedness, incurred after August 22, 2018, to the
extent that the Company has completed an additional voluntary reduction of
Commitments, prior to the funding of such Indebtedness, that in the aggregate is
equal to or exceeds the amount of such additional Indebtedness (or applicable
part thereof).”

 

 

 

2.       Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent (the date such conditions
precedent are satisfied, the “Amendment No. 1 Effective Date”):

 

(a)       Receipt by Administrative Agent of each of the following, each of
which shall be originals, facsimiles or pdf copies unless otherwise specified,
each dated on, or in the case of third party certificates, recently before, the
Amendment No. 1 Effective Date:

 

(i)Executed counterparts of this Amendment, executed and delivered by Borrower,
Administrative Agent and the Required Lenders and acknowledged by each Guarantor
(provided that the requirements of this clause (i) may be satisfied by customary
written evidence reasonably satisfactory to Administrative Agent (which may
include electronic transmission of a signed signature page) that such party has
signed a counterpart to this Amendment);

 

(ii)A certificate of Borrower, dated on or about the Amendment No. 1 Effective
Date and executed by a secretary, assistant secretary or Responsible Officer
thereof, which shall (A) certify that attached thereto are (x) a true and
complete copy of the certificate or articles of incorporation, formation or
organization of Borrower certified by the relevant authority of its jurisdiction
of organization, which certificate or articles of incorporation, formation or
organization of Borrower attached thereto have not been amended (except as
attached thereto) since the date reflected thereon, (y) a true and correct copy
of the by-laws or operating, management, partnership or similar agreement of
Borrower, together with all amendments thereto as of the Amendment No. 1
Effective Date and such by-laws or operating, management, partnership or similar
agreement are in full force and effect and (z) a true and complete copy of the
resolutions or written consent, as applicable, of its board of directors, board
of managers, sole member or other applicable governing body authorizing the
execution, delivery and performance of this Amendment, which resolutions or
consent have not been modified, rescinded or amended (other than as attached
thereto) and are in full force and effect (which resolutions may be an extract
of additional resolutions adopted concurrently therewith), and (B) identify by
name and title and bear the signatures of the officers, managers, directors or
authorized signatories of Borrower authorized to sign this Amendment; and

 

(iii)A certificate signed by a Responsible Officer of Borrower certifying that
(A) the representations and warranties made by Borrower in the Sky Bridge Credit
Agreement, or which are contained in any certificate, document or financial or
other statement furnished at any time under or in connection therewith, shall be
correct in all material respects on and as of the Amendment No. 1 Effective
Date, (B) no Default or Event of Default shall have occurred and be continuing
and (C) that there has been no event or circumstance since the date of the
Reference Statements which has a Material Adverse Effect.

 

Without limiting the generality of the provisions of Section 10.01 of the Sky
Bridge Credit Agreement, for purposes of determining compliance with the
conditions specified in this Section 2, each Lender that has signed or otherwise
become a Lender under this Amendment shall be deemed to have

 

2 

 

consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment No. 1 Effective Date
specifying its objection thereto. Administrative Agent (or its counsel) shall
promptly notify the Lenders and Borrower in writing of the occurrence of the
Amendment No. 1 Effective Date, which shall be conclusive evidence of the
occurrence thereof (it being understood that any failure to so notify shall not
preclude the occurrence of the Amendment No. 1 Effective Date if all conditions
to the occurrence thereof have been met). Notwithstanding anything to the
contrary in this Amendment, this Section 2 and the conditions set out in this
Section 2 shall cease to apply and be of no further effect on and from the
Amendment No. 1 Effective Date.

 

3.Effect of Amendment.

 

(a)       The Existing Sky Bridge Credit Agreement (as amended hereby), and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. Except as expressly set forth herein, this Amendment
shall not be deemed to be an amendment or modification of any other provisions
of the Existing Sky Bridge Credit Agreement or any other Loan Document or any
right, power or remedy of the Lenders, nor constitute a waiver of any provision
of the Existing Sky Bridge Credit Agreement, any other Loan Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.

 

(b)       Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Sky Bridge Credit Agreement or the Loan Documents.

 

(c)       The Administrative Agent and the Required Lenders agree that as of the
Amendment No. 1 Effective Date, the initial Commitments under the Existing Sky
Bridge Credit Agreement have been reduced from £16,000,000,000 to
£12,900,000,000, without need for further notice (including pursuant to Section
2.05(a) of the Existing Sky Bridge Credit Agreement) and Schedule 2.01 shall be
deemed to have been updated to reflect the revised Commitment Amount.

 

4.       Miscellaneous.

 

(a)       Each Loan Party hereby represents and warrants as follows:

 

(i)       Each Loan Party has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment.

 

(ii)       This Amendment has been duly executed and delivered by each of the
Loan Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of

 

3 

 

equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Loan Party of this
Amendment other than those that have already been obtained and are in full force
and effect or the failure of which to have obtained would not reasonably be
expected to have a Material Adverse Effect.

 

(b)       This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(c)       THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(d)       This Amendment shall constitute a “Loan Document” for all purposes of
the Sky Bridge Credit Agreement and the other Loan Documents.

 

[remainder of page intentionally left blank]

 



4 

 

 



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 



  COMCAST CORPORATION                       By: /s/ William E. Dordelman



      Name:   

William E. Dordelman



      Title:     

Senior Vice President and Treasurer



 

 





 





[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  BANK OF AMERICA, N.A.,     as a Lender and as an Administrative Agent        
                By: /s/ Brandon Bolio



           Name:

Brandon Bolio



           Title: Director  

 





 

[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender                      
By: /s/ Nicholas Grocholski



           Name:

Nicholas Grocholski



           Title: Director  

 





 

[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender





                                          By: /s/ Sovanna Day-Goins



           Name:

Sovanna Day-Goins



           Title: Authorized Signatory   

 

  By: /s/ Brady Bingham





           Name:

Brady Bingham





           Title: Authorized Signatory   

 



 

[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  MIZUHO BANK, LTD.,   as a Lender                       By: /s/ Donna
DeMagistris





           Name:

Donna DeMagistris





           Title: Authorized Signatory  

 



 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  MUFG BANK, LTD.,   as a Lender                       By: /s/ Matthew Hillman





           Name:

Matthew Hillman





           Title: Vice President  

 





 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender                       By:
/s/ Yohei Ibi





           Name:

Yohei Ibi





           Title: Managing Director  

 





 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  BNP PARIBAS,   as a Lender                       By: /s/ Brendan Henegan





           Name:

Brendan Henegan





           Title: Director  

 

  By: /s/ Karim Remtoula





           Name:

Karim Remtoula





           Title: Vice President  

 

 

 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

  

 

ROYAL BANK OF CANADA,

as a Lender

                     

  By: /s/ William E. Dordelman





           Name:

Allan Kortan







           Title:

Authorized Signatory

 



 

 

 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH,   as a Lender                    
  By: /s/ Annie Dorval





           Name:

Annie Dorval





           Title: Authorized Signatory  

 







 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  COMMERZBANK AG, NEW YORK BRANCH,   as a Lender                       By: /s/
Paolo de Alessandrini





           Name:

Paolo de Alessandrini





           Title: Managing Director  

 

  By: /s/ Jenny Shum





           Name:

Jenny Shum





           Title: Vice President  

 







 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  DNB CAPITAL LLC,   as a Lender                       By: /s/ Kristie Li





           Name:

Kristie Li





           Title: Senior Vice President  

 

  By: /s/ Devan Patel





           Name:

Devan Patel





           Title: Vice President  

 

 





 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  SOCIETE GENERALE,   as a Lender                       By: /s/ Jonathan Logan





           Name:

Jonathan Logan





           Title: Director  











 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  PNC BANK NATIONAL ASSOCIATION,   as a Lender                       By: /s/
Christopher J. Vargo





           Name:

Christopher J. Vargo





           Title: Senior Vice President  



 





[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender                       By: /s/
Garret Komjathy





           Name:

Garret Komjathy





           Title: Senior Vice President  

 





[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  ACKNOWLEDGED AND CONSENTED TO:                       Comcast Cable
Communications, LLC           By: /s/ William E. Dordelman       Name: William
E. Dordelman        Title: Senior Vice President             

 

 







[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 

 

  ACKNOWLEDGED AND CONSENTED TO:                       NBCUniversal Media, LLC  
        By: /s/ William E. Dordelman       Name: William E. Dordelman       
Title: Senior Vice President   

 





 



[Signature Page to Amendment No. 1 to Sky Bridge Credit Agreement]



 